Citation Nr: 0525775	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  02-13 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to additional dependency allowance for a 
dependent spouse for the period from November 5, 1990, to 
October 22, 1993.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1967 to 
December 1968, including a period of service in the Republic 
of Vietnam during the Vietnam War, for which the veteran has 
been awarded several combat decorations such as the Purple 
Heart with two Oak Leaf Clusters and the Combat Infantryman 
Badge.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1994 letter by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, that found that the veteran's wife had never been 
established as a dependent spouse for VA purposes because of 
the veteran's failure to provide her Social Security Number.  
In February 2002, a VA RO ostensibly denied an application to 
reopen a claim for an "earlier effective date regarding 
dependent."  The veteran testified before the Board at a 
hearing held from the RO in St. Petersburg, Florida, via 
videoconference.


FINDINGS OF FACT

1.  All notices and assistance to the veteran have been 
provided, and all evidence has been obtained.

2.  The veteran was married to M.T. from September 1990 until 
October [redacted], 1993.

3.  The initial RO request to the veteran for the Social 
Security information for his dependent spouse that was mailed 
to the veteran's correct address was in March 1994.  The 
veteran replied to that letter in a timely fashion.


CONCLUSION OF LAW

The criteria for entitlement to additional dependency 
allowance for a dependent spouse for the period from November 
5, 1990, to October 22, 1993, are met.  38 U.S.C.A. § 5101(c) 
(West 2002); 38 C.F.R. § 3.216 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board considers whether VA has satisfied all 
duties to notify and assist the appellant.  38 U.S.C.A. §§ 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2004).    

The provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) apply to cases pending before VA on November 9, 
2000, even if the initial decision was issued before that 
date.  VA must give notice to a claimant in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before 
issuance of an initial unfavorable decision.  Upon receipt of 
a complete or substantially complete application, VA must 
notify the claimant and any representative of any information 
and any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim; this notice 
requires VA to indicate which portion of that information and 
evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the initial unfavorable decision was in March 1994, 
that is, before the November 9, 2000, effective date of the 
relevant notice and assistance requirements.  However, the 
notices regarding the veteran's claim informed him of the 
bases for the relevant decisions, what types of evidence 
would be needed, and how the evidence would be secured.  Any 
defect with regard to the timing of the notice to the veteran 
was harmless because of the thorough and informative notices 
provided throughout the adjudication of the claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Specifically, in part, the RO sent the veteran correspondence 
in December 2001 and January 2002; statements of the case 
(SOCs) in January 1995, August 1997, and July 2002; and 
supplemental statements of the case (SSOCs) in May 1995.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the veteran's claim, the 
evidence considered, and the pertinent laws and regulations 
(including 38 U.S.C.A. §§ 5103 & 5107 and 38 C.F.R. § 3.159), 
and the reasons for the RO's decision.  There was no harm to 
the veteran, as VA made all efforts to notify and to assist 
him with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the more general notice of the need for any 
evidence in the veteran's possession.  Thus, VA has satisfied 
its "duty to notify" the veteran.

In addition, the record includes all relevant evidence 
necessary for purposes of this claim.  The veteran has 
indicated that certain evidence may have been misplaced in 
his VA vocational rehabilitation folder.  However, in April 
1995, an RO Hearing Officer indicated that the vocational 
rehabilitation folder had been retired and that efforts to 
locate it had been unsuccessful.  In light of this specific 
finding by the RO Hearing Officer, the Board concludes that 
further attempts to locate that folder would be futile.  
Moreover, aside from the veteran's assertion, there is no 
evidence to rebut the presumption of regularity, including 
the proposition that the veteran's correspondence would have 
been filed in the appropriate VA folder.  See Ashley v. 
Derwinski, 2 Vet. App. 62, 64 (1992) ( "presumption of 
regularity" applies to "'the official acts of public 
officers, and in the absence of clear evidence to the 
contrary, [must] presume that they have properly discharged 
their official duties.'") (quoting United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926)).

In conclusion, the Board finds that the VA has satisfied both 
the notice and duty to assist provisions of the law.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In September 1990, the veteran notified VA that his new 
address had changed from a post office box address in Fort 
Wayne, Indiana, to a new address (a rural route box) in 
[redacted], Indiana.  He also filed a copy of a marriage 
certificate.  In October 1990, the RO requested that the 
veteran submit a certified copy of the marriage certificate, 
which he did shortly thereafter that month.  (This 
correspondence was sent to the rural route box address in 
[redacted], Indiana.)

In November 1990, the RO received a completed VA Form 21-686c 
(Declaration of Status of Dependents) from the veteran.  Of 
note, the form itself did not include an area for the veteran 
to specify his spouse's Social Security Number.  The 
veteran's completed VA Form 21-686c included a new address (a 
street address) in [redacted], Indiana.  Therefore, at this 
point, the veteran's address of record was the street address 
in [redacted], Indiana.  See Hyson v. Brown, 5 Vet. App. 262 
(1993) (regarding mailing to "last known address of 
record").  

In January 1991, the RO sent a letter to the veteran's rural 
route box address in [redacted], Indiana, requesting that he 
furnish his dependent's Social Security Number.  

After not having received a reply from the veteran, in March 
1991, the RO wrote to the veteran at the rural route box 
address in [redacted], Indiana.  That letter informed the 
veteran that the RO had not received a response to the 
request for the Social Security Numbers for his dependents, 
including his spouse, and that it was denying the veteran's 
claim to add his spouse as a dependent.  

In March 1992, the RO wrote to the veteran at a post office 
box address in Fort Wayne, Indiana, indicating that the 
veteran had not replied to a dependency questionnaire that 
the RO had mailed in December 1991.  The Board notes that the 
December 1991 RO letter does not appear in the claims folder.  

In March 1992, the veteran again filed a VA Form 21-686c; he 
also acknowledged receipt of the March 1992 RO letter that 
had been sent to the post office box address in Fort Wayne, 
Indiana.  In the letter, he inquired as to whether he was 
receiving the proper amount of compensation to include 
dependents.  Of interest, he specified that he had previously 
filed two VA Forms 21-686c, not three such forms as he has 
later alleged.  He also requested that his address of record 
be changed to reflect his street address in [redacted], 
Indiana.  

In August 1992, the RO requested a certified copy of the 
veteran's marriage certificate.  The Board notes that the 
veteran had previously filed a certified marriage certificate 
with the RO (in October 1990).  The RO did not request the 
Social Security Number for the veteran's then-wife.  The RO 
did send this letter to the veteran's street address in 
[redacted], Indiana.  

The RO again requested the Social Security Numbers for his 
dependents in a September 1992 letter sent to the post office 
box address in Fort Wayne, Indiana.

In February 1994, the veteran informed the RO that he was 
divorced from his previous wife, M.T., in October 1993.  

In March 1994, the RO informed the veteran that he had not 
been receiving additional dependency allowance for his then-
wife.  The RO sent this letter to the veteran's street 
address in [redacted], Indiana.

In March 1994, the veteran requested retroactive compensation 
on the basis of his prior marriage.  In this letter, the 
veteran furnished his ex-wife's Social Security Number.  
(Again, the veteran used his street address in [redacted], 
Indiana.)    

Subsequently, the RO adjusted the veteran's disability 
compensation benefits, awarding him additional dependency 
allowance for his wife effective October 1, 1990 (based on 
his marriage in September 1990).  However, the RO also noted 
that the additional dependency allowance was effective only 
through November 4, 1990.   

In March 1994, the veteran filed a claim for an additional 
dependency allowance for a dependent spouse and he provided 
the Social Security Number for his ex-wife, from whom he had 
been divorced in October 1993.

In June 1994, the RO denied the veteran's claim for the 
additional dependency allowance.  The veteran filed a notice 
of disagreement regarding this RO decision in December 1994, 
and in January 1995, the RO sent the veteran an SOC.  

In March 1995, the veteran testified at a hearing before an 
RO Hearing Officer on this issue; his testimony has been 
transcribed and is included in the file.  See Tomlin v. 
Brown, 5 Vet. App. 355 (1993) (disagreement by claimant at 
hearing, which was transcribed and thus reduced to writing 
was sufficient for purposes of notice of disagreement).  

The veteran testified at the March 1995 hearing before the RO 
that he had in fact sent a VA Form 21-686c with this then-
wife's Social Security Number in response to the RO's January 
1991 request for that information.  He stated that this 
information may have been misdirected to his VA vocational 
rehabilitation folder.  He stated that the evidence showed 
that he always promptly responded to RO requests for 
information.  He also argued that his address changes may 
have played a role in the lack of proper communication with 
the RO.

In April 1995, the RO Hearing Officer decided that an 
additional allowance for the veteran's then-wife was not 
payable beyond November 5, 1990.  The Hearing Officer noted 
that the veteran's VA vocational rehabilitation folder had 
been retired and that attempts to locate it had not been 
successful. 

The RO sent the veteran an SSOC and the Hearing Officer's 
decision in May 1995.  The RO sent the May 1995 SSOC to the 
veteran's last known address of record (a post office box in 
[redacted], Iowa), and there is no evidence that the SSOC was 
returned as undeliverable. Indeed, it was not until July 1995 
that the veteran notified the RO that his new address was on 
[redacted] in [redacted], Iowa.  

In August 1995, the veteran filed a VA Form 9 with the RO.  
However, in September 1996, the RO informed the veteran that 
the substantive appeal (VA Form 9) had been filed in an 
untimely fashion.

In May 1997, in a letter dated in September 1996, the veteran 
challenged the Hearing Officer's April 1995 decision.  He 
stated that he had filed two VA Forms 21-686c (Declaration of 
Status of Dependents) and that he had sent a third VA Form 
21-686c; although there was no record of that third VA Form 
21-686c, the veteran insisted that his having filed the prior 
two VA Forms 686c was evidence that the third form should 
likewise have ben received by the RO.

In August 1997, the RO issued an SSOC that found that the 
Hearing Officer's decision was not clearly and unmistakably 
erroneous.  See 38 C.F.R. § 3.105(a) (2004); see also 
38 C.F.R. § 3.104 (2004) ("A decision of a duly constituted 
rating agency or other agency of original jurisdiction shall 
be final and binding on all field offices of [VA] as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C. 
§ 5104.  A final and binding agency decision shall not be 
subject to revision on the same factual basis except by duly 
constituted appellate authorities or except as provided in 
§ 3.105 and § 3.2600 of this part.").

In April 2001 and January 2002, the veteran sought to reopen 
the claim for entitlement to additional dependency allowance 
for a dependent spouse for the period from November 5, 1990, 
to October 22, 1993.

Before addressing the veteran's arguments, the Board finds 
that the veteran's claim for entitlement to additional 
dependency allowance for a dependent spouse has been ongoing 
since the RO's March 1994 letter notifying the veteran that 
his spouse had not been added as a dependent spouse and the 
veteran's disagreement therewith.  There are letters from the 
RO indicating that the veteran did not perfect his appeal of 
this issue in a timely fashion.  However, the veteran's 
hearing testimony, which was reduced to writing in a 
transcript, was sufficient to qualify as a substantive appeal 
that was filed at the RO as soon as the transcript was 
received at the RO.  See Tomlin, supra.  Therefore, the 
appeal of this issue has been ongoing and subsequent RO 
characterizations of this issue as whether new and material 
evidence has been received to reopen the claim have been in 
error.  The correct issue has been and remains one for 
entitlement to additional dependency allowance for a 
dependent spouse for the period from November 5, 1990, to 
October 22, 1993.  Remand is not necessary for the RO to 
provide correct notice to the veteran because correspondence 
and documents throughout this lengthy adjudication have given 
the veteran sufficient notice of all of the reasons for the 
RO decisions, the applicable laws and regulations, and the 
types of evidence needed and how that evidence would be 
secured.  Therefore, there is no prejudice to the veteran in 
addressing the claim as captioned above, rather than as an 
application to reopen that claim, because the RO has provided 
the veteran with ample opportunity and information regarding 
the claim that is properly on appeal.  See Bernard v. Brown, 
4 Vet. App. 384 (1993). 

The Board now addresses the merits of the claim and the 
veteran's arguments.

Essentially, this case involves one question:  that is, the 
veteran's furnishing of his then-spouse's Social Security 
Number in a timely fashion pursuant to a VA request.

The relevant legal provisions require that any person who 
applies for or receives VA compensation or pension benefits 
must furnish VA with the applicant's Social Security Number 
as well as the Social Security Numbers of any dependent or 
beneficiary.  Both the statute and the regulation make the 
requirement that the applicant furnish this information 
contingent on a request by VA.  38 U.S.C.A. § 5101(c) (West 
2002); 38 C.F.R. § 3.216 (2004).  The regulation further 
clarifies that the benefits will be terminated if the 
beneficiary fails to furnish the information within 60 days 
of the VA's request.  38 C.F.R. § 3.216.  These provisions 
have been effective sine November 5, 1990.  See 57 Fed. Reg. 
27,934 (June 23, 1992). 

The veteran has raised many arguments about the equity of 
VA's actions in not paying the additional dependency 
allowance for his then-wife for the period between November 
5, 1990, and October 22, 1993.  For instance, he contends 
that VA terminated the additional dependency allowance on a 
technicality, that VA knew that the veteran was in fact 
married to M.T. at the time, and that VA's actions have been 
unfair to a veteran suffering from combat wounds and post-
traumatic stress disorder (PTSD).  

However, in testimony before the Board in February 2004, the 
veteran also raised two additional lines of argument.  First, 
he contended that his service-connected PTSD diminished his 
ability to respond to inquiries from the RO for verification 
of his then-wife's Social Security Number.  Second, he 
contended that he did not receive certain requests from the 
RO for the verification of his then-wife's Social Security 
Number and that certain filings in the claims folder 
demonstrate that he did in fact apprise VA of all pertinent 
and necessary information regarding his marriage at that 
time.

According to the record, the RO awarded service connection 
and a 50 percent rating for PTSD, effective May 1996.  In 
connection with that award, the veteran had maintained, and a 
VA examination had shown, that he had been having conflicts 
with employers, depression, withdrawn behavior, hopelessness, 
suicidal behavior, anger, irritability, nightmares, dreams, 
intrusive thoughts, markedly less productivity at work, 
social isolation, sleep disturbance, hypervigilance, and 
exaggerated startle response.  However, there was no evidence 
of psychogenic amnesia.  The examination concluded that the 
veteran had been having "significant" PTSD symptoms since 
active duty and that he had been having "significant 
interpersonal problems and employment dysfunction due to 
illness."  The record shows that he was employed by four 
different companies from 1989 to 1996, with several 
intervening periods of unemployment that lasted from six 
months to over one year.

Despite the veteran's many arguments, as noted above, this 
case hinges on the veteran's furnishing of his then-spouse's 
Social Security Number to a VA request.

In this case, the Board concludes that the RO did not request 
the veteran's then-spouse's Social Security Number until 
March 1994.  This was the first RO letter discussing the 
necessary Social Security Number that was sent to the 
veteran's correct address of record or to an address that the 
record had shown to be valid.  Previous letters requesting 
the then-spouse's Social Security Number had been sent to 
invalid addresses for the veteran.  The first request 
(January 1991) was sent to a rural route box address in 
[redacted], Indiana, even though the veteran had notified the 
RO of his street address in [redacted].  Subsequent 
correspondence was either misaddressed (March 1991) or failed 
to request the Social Security Number (March 1992).  As late 
as March 1992, as evinced by the veteran's acknowledgment of 
having received the RO's March 1992 correspondence sent to 
the [redacted], Indiana, post office box address, that [redacted] 
[redacted] address was a valid address for the veteran.  But the 
veteran also reiterated that his address should be changed to 
the street address in [redacted], Indiana.  Thus, the RO's 
September 1992 request for the Social Security Number of the 
veteran's dependent, which was sent to the [redacted] post 
office box address, was misaddressed.

Thus, the March 1994 RO letter was the first letter to the 
veteran that was addressed properly (to his [redacted], 
Indiana, street address) and sufficiently informative as to 
the evidence needed (the Social Security Number for his 
spouse).  That same month, the veteran furnished the 
requested information.

The Board also notes that VA Forms 21-686c that the veteran 
submitted in 1990 and 1992 did not include an area for 
dependents' Social Security Numbers.  Thus, those forms being 
sent to the veteran would not qualify as a request for his 
spouse's Social Security Number.  Only the veteran's March 
1994 VA Form 21-686c reflects a form revision to include a 
block for that information.

Thus, upon consideration of the evidence and application of 
the "benefit of the doubt" under 38 U.S.C.A. § 5107(b) 
(West 2002), the Board concludes that the veteran did reply 
to the RO's March 1994 request for his spouse's Social 
Security Number in a timely fashion.  See 38 U.S.C.A. 
§ 5101(c); 38 C.F.R. § 3.216.  

Accordingly, he is entitled to additional dependency 
allowance for a dependent spouse for the period from November 
5, 1990, to October 22, 1993 (i.e., from the effective date 
of the laws requiring Social Security information until his 
divorce from his spouse, M.T.).




ORDER

A claim for entitlement to additional dependency allowance 
for a dependent spouse for the period from November 5, 1990, 
to October 22, 1993, is granted.



	                        
____________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


